DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 21-41 were previously pending and subject to a non-final office action mailed 08/19/2021. Claim 39 is amended; claims 40-41 were cancelled, and claim 42 was added in a reply filed 11/11/2021. Therefore claims 21-39 and 42 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see page 7, filed 11/11/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 41 has been withdrawn. 
Applicant's arguments filed 11/11/2021 in regards to 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the claims are not directed to an abstract idea because the communication is not between two humans but between two servers that interact via API which does not fall under organizing human activity since there is no human involved (remarks p. 8). Examiner respectfully disagrees. 
Examiner respectfully notes that the server communication that Applicant is referring to was not considered part of the abstract idea. The server communication recited in the preamble and by the “a time interval splitting controller operative to communicate with less 
The fact that the communication is between two servers via API is irrelevant in prong 1 of the step 2A analysis because the abstract idea that is disclosed in pages 12-13 would still be applied in an abstract way between people (please see MPEP 2106.04(a)(2) “It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”)
However, considering the communication between the servers via API in prong 2 of the Step 2A analysis, we still find that the communication between the servers via API still does not integrate the abstract idea into a practical application between this communication and the computer elements used to achieve this communication are all recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a generic computer. Furthermore, communication of data over a network between two computers (even using a third server as a relay) is a well understood, routine and conventional activity (please see MPEP 2106.05(d)(II) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary 
Applicant argues that Examiner did not meet his burden to show that the claims are directed towards an abstract idea (remarks p. 8). Examiner respectfully disagrees. 
MPEP 2106.07(a) states that “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception”. Following the MPEP, Examiner stated in pages 12-13 of the Non-Final Office action dated 08/19/2021, “Claim 21/36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “decomposing, comprising partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a length which does not exceed the specific time interval’s length; accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility; computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition, computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition, identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval, and causing the organization which is associated with the time interval splitting to send N requests to the individual facility respectively defining said N sub-intervals as the respective requests' time intervals, wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).”
The above paragraph satisfies the stated rule in MPEP 2106.07(a) because the underlined passage above refers to “to what is recited (i.e., set forth or described) in the claim” that identifies the abstract idea that falls within one of the abstract idea grouping (i.e. organizing human activity) and the bolded passage above explain why the identified limitations are an exception (i.e. they allow for commercial interactions in the form of sales behavior and business relations) and managing interactions. Therefore, according to the MPEP, Examiner has met his burden. 
Applicant argues that MPEP 2106.04(a)(2) points out that not all methods of organizing human activity are ineligible but that certain methods of organizing human activity are ineligible, and others are eligible. As such, the certain method of organizing human activity recited in the claims is not an abstract idea and is eligible. Examiner respectfully disagrees. 
Examiner respectfully notes that ALL abstract ideas that fall within the grouping of certain methods of organizing human activity are ineligible unless they are integrated into a practical application. As shown above, the current claims recite an abstract idea that falls within First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”)
Therefore, the claims are not patent eligible. 
Applicant's arguments filed 11/11/2021 in regards to 103 rejection have been fully considered but they are not persuasive.
Applicant argues that by Examiner stating that “taking these two factors into consideration, a person of ordinary skill such as Lataille would know how to code or engineer a method that would choose between data sources in order to retrieve the data needed as shown in the Lataille reference which is exactly what was needed in the current claims”, Examiner’s conclusion, which the combination of references rests on, is incorrect because Lataille is NOT a person of ordinary skill in the art as Inventors are by definition person of more than ordinary skill in the art (remarks p. 9-10). Examiner respectfully disagrees. 
Examiner respectfully notes that “a person of ordinary skill such as Lataille” is an an unnecessary statement and a typographical error on the part of the Examiner. Lataille as an inventor does not automatically equate to a person of ordinary skill in the art. However, the typographical error does not nullify the conclusion the combination of references sets on. 
According to the MPEP 2141.03, “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”
Based on the MPEP above, an inventor is not by definition a person of more than ordinary skill in the art as Applicant asserts and that the level of skill of a person of ordinary skill CAN be attributed to an inventor based on the A-E factors to be considered above. Therefore, equating the level of skill of a person of ordinary skill in the art to Lataille is not incorrect but it does raise the standard of a person of ordinary skill in the art unnecessarily above what the MPEP calls for.  
Therefore, redrafting Examiner statement to exclude the typographical error, “taking these two factors into consideration, a person of ordinary skill would know how to code or engineer a method that would choose between data sources in order to retrieve the data needed as shown in the Lataille reference which is exactly what was needed in the current claims” broadens Examiner’s conclusion and renders the reason to combine, which the combination of references rests on, even stronger since the pool of “people” who meet the skill level of a person of ordinary skill in the art is wider than that of only “inventors”. Therefore, the 
Examiner further directs Applicants to Examiner’s arguments made in the Non-final office action dated 08/19/2021 directed to any previous arguments made by Applicant. 
Applicant argues that Khakpour does not disclose the limitation of claim 40 “wherein a bloom filter is employed to determine whether said query about said interval at said facility was asked recently and if so, to access a response to said query from cached results” because Khakpour does not show or suggest use of a Bloom filter to determine HOW RECENTLY that content was request (remarks p. 11-17). Examiner respectfully disagrees. 
First, Examiner would like to respectfully thank the Applicant for correcting Examiner’s grammatically incorrect reason to combine. Applicant’s corrected reason to combine in page 15 of the remarks filed 11/11/2021 correctly reflects Examiner’s intended reason to combine as well Applicant’s understanding of the reason to combine. 
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., HOW recently that content was request) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Examiner respectfully notes that claim 40 does not require the disclosure of “HOW” recently that content was requested but only “IF” the content was recently/previously requested. Examiner interprets “recently” to mean “previously” based on the broadest reasonable interpretation. However, even if Applicant’s interpretation is taken into 
With that said, assuming for purposes of examination, Examiner interpreted “recently” as “previously” or as “received at least once before”, Examiner respectfully notes that Khakpour does not explicitly disclose “said interval” in the recited paragraphs 151 and 157 but in incorporating the technique used by Khakpour in those paragraphs in the teaching of Nelson in view of Lebreton and Robertson as disclosed in the reason to combine is how “said interval” is disclosed (“It would have been recognized that applying the technique of Khakpour to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the recited 'a Bloom filter is employed to determine whether said query about said interval at said facility was asked recently and if so, to access a response to said query from cached results' feature in Khakpour, into the teaching of Nelson in view of Lebreton and Robertson”). 
“The query about said interval” is taught by Nelson in paragraphs 17, 34 and 99 as shown in page 27 of the non-final office action dated 08/19/2021. Khakpour in paragraph 151 and 157 disclose that the system caches the “content” of queries and it can determine how many times a query has been received for that content and whether it is the first query received for that “particular content”. Considering that Khakpour caches the “content” of a query and that Nelson teaches receiving a query with a time interval, applying the technique of Khakpour to Nelson will result in the content of the query of Nelson (i.e. time interval) to be 
Therefore, Khakpour teaches the limitation of claim 40. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-39 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 21/36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “decomposing, comprising partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having a length which does not exceed the specific time interval’s length; accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility; computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition, computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition, identifying an 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites facility processors, individual facility processor, processor, computerized organizations, data repository and time interval splitting controller (claim 21), non-transitory tangible computer readable medium, facility processors, individual facility processor, computerized organizations, time interval splitting controller and at least one data repository (claim 36). Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 22 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor and reservation system are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim 23 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 24 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized organization(s) is/are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 25 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (e-commerce website is 
Dependent claim 26 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (OTA is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependents claim 27-28, 30-33 and 38 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (computerized organization(s) is/are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 29 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (each facility processor is recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment and a networked plurality of physical facilities is a field of use limitation that is generally linking the abstract idea to a field of use) or providing significantly more limitations. 
Dependent claim 34 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and 
Dependent claim 35 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (reservation system and channel management system (CMS) are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 37 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 36 without successfully integrating the exception into a practical application (computerized organization and GDS are recited at a high level of generality which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving, from a requester, a query seeking to reserve at least a portion of a specific facility, for a time interval which may be identified by a date and a number of time units; and responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or said query does not request characterization of said time interval as a whole, decomposing said request, comprising for at least once partitioning said time interval thereby to define at least 
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions (i.e. following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a specific facility processor and a processor. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 42 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 21 without successfully integrating the exception into a practical application (a bloom filter is recited at a high level of generality which amounts to mere instructions of applying the abstract idea into a computer environment) or providing significantly more limitations (Examiner notes that even if 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 21-28, 30-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) in further view of Robertson (US 2007/0067193) and Lataille (US 2014/0089248).
As per claim 21/36, Nelson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by an OTA aggregator connected to multiples OTAs and specific lodging servers and a computer program product, comprising a non-transitory tangible computer readable medium having computer readable program code embodied therein, said computer readable program code adapted to be execute to implement a method for optimizing utilization of a population of underutilized physical facilities, the system comprising:
a time interval splitting controller operative to communicate with a plurality of computerized organizations, the time interval splitting controller being configured to at least once perform the following operations when a computerized organization, from among less than all of the plurality of computerized organizations, seeks to reserve at least one portion of at least one physical facility for a specific time interval (paragraph 76-79, fig. 7-9, an online entity queries multiple online agencies for accommodations prices when the online entity is seeking to secure a reservation):
 decomposing, comprising using a processor for partitioning the specific time interval at least twice, thereby to define at least first and second partitions thereof, each partition comprising a sequence of sub-intervals each having aAppl. No.: Not Yet AssignedPage 3 of 11 length which does not exceed the specific time interval's length; length which does not exceed the specific time interval’s length (paragraph 76-79, the system partitions the time interval to find the prices for every night of the time interval and also for multi-night stays (i.e. two night stay))
accessing at least one data repository to determine a characterization of each sub-interval comprising a value allocated thereto by at least one facility processor (paragraph 76-79, the OTA aggregator is connected directly to hotel repositories to obtain the rates for the partitions); 
identifying an optimal partition from among said at least first and second partitions; the optimal partition comprising, for at least one incoming request, N > 1 sub-intervals whose combined length equals said specific time interval (paragraph 76-79, 85-87 and 109, the optimal combination that meets the lowest possible combination of rate is identified), and
 causing the computerized organization which is associated with the time interval splitting controller to send N requests to the individual facility processor respectively defining said N sub-intervals as the respective requests' time intervals (paragraphs 73, 76-79, the OTA aggregator places corresponding reservations through the respective reservation system for the optimal combination), 
However, Nelson highly suggest but Lebreton explicitly discloses a reservation system with incoming requests from a distribution system to specific hotel reservation systems, each request defining a time interval, each time interval comprising a number of time units and being associated with a value allocated by the individual facility processor (fig. 1, 3, paragraph 
computing a first value for said first partition by summing values, accessed from said at least one data repository, allocated respectively to sub-intervals defined by said first partition (fig. 3, 5, paragraph 27 and 33, the system provides a first option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals);
 computing a second value for said second partition by summing values associated respectively with sub-intervals defined by said second partition (fig. 3, 5, paragraph 27 and 33, the system provides a second option comprising subintervals stay in different hotels. The total price sums the values associated with the sub intervals); wherein at least one value summed in said computing operations, is associated with a sub-interval comprising plural time units rather than with each of the plural time units individually (fig. 3, 5 and paragraph 27, 33, the total price contains summed values of sub-intervals from the same property lasting more than one night).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Nelson in view of Lebreton does not disclose but Robertson discloses a system for optimizing utilization of a population of underutilized physical facilities managed by a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
However, Nelson in view of Lebreton and Robertson do not disclose a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations. But, Lataille discloses a time interval splitting controller operative to communicate with less than all of the plurality of computerized organizations (see at least paragraph 64-71, the reservation system can dynamically choose one from at least two data source and retrieve the corresponding data from the chosen data source by applying a data source adaptation method to compute a decision process).  
One of ordinary skill in the art would have recognized that applying the known technique of Lataille to Nelson in view of Lebreton and Robertson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lataille to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art 
As per claim 22, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein each facility processor comprises a reservation system used by at least one of: a hotel; a Vacation Rental facility; an AirBnb, and a HomeAway (paragraph 27, 44, 47, the reservation system of the hotels allows the hotels to process the reservation requests received and provide confirmation)(please see claim 21 rejection for combination rationale).
As per claim 23, Nelson discloses wherein each time unit from among the plural time units comprises a day (paragraph 17, 76-78).
As per claim 24, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization itself comprises a "middleman" which operates responsive to a stream of incoming requests to utilize physical facilities, originating from any of a plurality of computerized organizations (fig. 2, paragraph 44, 50, the DAEX works as a “middleman” between the hotels and the travel agencies)(please see claim 21 rejection for combination rationale).
As per claim 25, Nelson in view of Lebreton does not disclose but Robertson discloses wherein at least one computerized organization comprises an e-commerce website (paragraph 45) (please see claim 21 rejection for combination rationale).
As per claim 26, Nelson in view of Lebreton does not disclose but Robertson discloses wherein said at least one computerized organization comprises an OTA (paragraph 45) (please see claim 21 rejection for combination rationale).
As per claim 27, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization comprises a wholesaler (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).
As per claim 28, Nelson in view of Lebreton does not disclose but Robertson discloses wherein the computerized organization comprises a merchant (paragraph 12, 23 and 27) (please see claim 21 rejection for combination rationale).
As per claim 30, Nelson discloses wherein said at least one portion of a physical facility comprises at least one of: a suite; an apartment and a room (paragraph 79, a room).
As per claim 31, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying comprises comparing at least said first and second values to identify as the optimal partition, a partition from among said partitions having a most desirable value using a predetermined ranking of desirability (paragraph 32-33, fig. 5) (please see claim 21 rejection for combination rationale).
As per claim 32, Nelson highly suggests but Lebreton explicitly discloses wherein said identifying an optimal partition comprises using a user-interface to present characterizations of each partition of said at least first and second partitions to an end-user, and accepting the end-
As per claim 33, Nelson discloses wherein said at least one physical facility comprises at least one hotel (paragraph 62, fig. 8).
As per claim 34, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein said reservation system comprises a Property Management System (PMS). (paragraph 47, 49-50)(please see claim 21 rejection for combination rationale).
As per claim 37, Nelson in view of Lebreton does not disclose but Robertson explicitly discloses wherein the computerized organization comprises a GDS (paragraph 27)(please see claim 21 rejection for combination rationale).
As per claim 38, Nelson discloses wherein said accessing comprises, at least once, determining characterizations of a time interval and of a partitioned time interval, both from a single facility (paragraph 74-78, the system determines the rates for the whole time interval and a part of the time interval from the same hotel).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson  in view of Lebreton, Robertson and Lataille, as disclosed in the rejection of claim 21, in further view of Nishida (US 2011/0099038).
As per claim 29, Nelson in view of Lebreton, Robertson and Lataille highly suggest but Nishida explicitly discloses wherein each facility processor manages a chain, comprising a networked plurality of physical facilities (paragraph 67-69).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Nishida in the teaching of Nelson in .
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Lebreton, Robertson and Lataille, as disclosed in the rejection of claim 22, in further view of Barrera (US 2004/0267567).
As per claim 35, Nelson in view of Lebreton, Robertson and Lataille highly suggest but Barrera explicitly discloses wherein said reservation system comprises a Channel Management system (CMS)(paragraph 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Barrera in the teaching of Nelson in view of Lebreton, Robertson and Lataille in order to provides exclusive bookings for employees of a company (Barrera, paragraph 58).
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011) in further view of Robertson (US 2007/0067193) and Khakpour (US 2013/0227051).
As per claim 39, Nelson discloses a utilization optimization method comprising:
receiving, from a requester, a query seeking to reserve at least a portion of a specific facility managed by a specific facility processor, for a time interval which may be identified by a date and a number of time units (paragraph 17, 34 and 99); and 
responsively, in at least one of the following states: said specific facility has no vacant portions during said time interval; and/or 
said query does not request characterization of said time interval as a whole (paragraph 17, 34, 76-78 and 99, the request does not characterize the time interval),  MAIL STOP PCT  Attorney Docket No.: 067913.000585 
decomposing said request, comprising using a processor for at least once partitioning said time interval thereby to define at least one sequence of sub-intervals (paragraph 17, 34, 76-78 and 99).
However, Nelson does not disclose but Lebreton discloses providing characterizations of each of said sub-intervals to said requester (fig. 5, paragraph 27 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Lebreton in the teaching of Nelson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Nelson in view of Lebreton does not disclose but Robertson discloses at least a portion of a specific facility managed by a specific facility processor (fig. 1-2, paragraph 44-46, 49-51, the travel agencies are connected to the hotels servers via either the central reservation office or a webservice, wherein the allocation of the rooms are still allocated via the individual hotels).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Robertson in the teaching of Nelson in order to provide the confirmation required to give peace-of-mind that the reservation has been delivered to the hotel (Robertson, paragraph 51).
However, Nelson in view of Lebreton and Robertson do not disclose but Khakpour discloses wherein a Bloom filter is employed to determine whether said query about said interval at said facility was asked recently and if so, to access a response to said query from cached results (paragraph 151 and 157, Khakpour in paragraph 151 and 157 disclose that the system caches the “content” of queries and it can determine how many times a query has been received for that content and whether it is the first query received for that “particular content”. Considering that Khakpour caches the “content” of a query and that Nelson teaches receiving a query with a time interval, applying the technique of Khakpour to Nelson will result in the content of the query of Nelson (i.e. time interval) to be cached and the bloom filter will be able to determine if a query for the content (i.e. time interval) has been received before and serve the result from the cache if the determination is positive).
One of ordinary skill in the art would have recognized that applying the known technique of Khakpour to Nelson in view of Lebreton and Robertson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Khakpour to the teaching of Nelson in view of Lebreton and Robertson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the recited feature of “a Bloom filter is employed to determine whether said query about said interval at said facility was asked recently and if so, to . 
Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2014/0337068) in view of Lebreton (US 2010/0293011), Robertson (US 2007/0067193), Lataille (US 2014/0089248), as disclosed in the rejection of claim 21, in further view of Khakpour (US 2013/0227051). 
As per claim 42, Nelson in view of Lebreton, Robertson and Lataille do not disclose but Khakpour discloses wherein a Bloom filter is employed to determine whether said query about said interval at said facility was asked recently and if so, to access a response to said query from cached results (paragraph 151 and 157, Khakpour in paragraph 151 and 157 disclose that the system caches the “content” of queries and it can determine how many times a query has been received for that content and whether it is the first query received for that “particular content”. Considering that Khakpour caches the “content” of a query and that Nelson teaches receiving a query with a time interval, applying the technique of Khakpour to Nelson will result in the content of the query of Nelson (i.e. time interval) to be cached and the bloom filter will be able to determine if a query for the content (i.e. time interval) has been received before and serve the result from the cache if the determination is positive).
One of ordinary skill in the art would have recognized that applying the known technique of Khakpour to Nelson in view of Lebreto, Robertson and Lataille would have yielded predictable . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628